ORDER

PER CURIAM.
St. Charles County Piping (“contractor”) appeals from the judgment of the trial court finding Woods End Subdivision Association (“corporation”) not liable for the additional costs of rock removal under the contract for construction of a sewer line because the clause pertaining to the rock removal is ambiguous and will be construed against the drafter.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*54The judgment of the trial court is affirmed in accordance with Rule 84.16(b).